Nichols, Chief Justice.
This is an appeal from an order dividing articles of personal property between the parties pursuant to a final decree of divorce.
The former wife appeals, contending that the court erred in ordering the division because the former husband failed to offer competent evidence regarding the value of the property in issue; that the court erred in ruling that the parties had not reached an agreement dividing the property at issue and in ruling that the former husband was not estopped to claim a contrary agreement; that the trial court erred in holding that the former wife did not acquire title to the property in issue by virtue of the 90-day vesting provision in the court’s final decree and judgment; and that the court erred in ruling that it had jurisdiction to enter the order.
The appellant’s enumerations of error are without merit. The court’s order dividing the personal property between the parties did not modify, rather, it merely enforced, the final decree of divorce. See Ward v. Ward, 236 Ga. 860 (226 SE2d 52) (1976).
Argued February 14, 1978
Decided February 28, 1978.
Jordan Prosser, for appellant.
Claud J. Collins, pro se.

Judgment affirmed.


All the Justices concur.